COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00370-CV
Trial Court Cause
Number:                    1011229
Style:                     Sentinel Integrity Solutions, Inc.
                           v Mistras Group, Inc., Jody W. Olson & Carey Roberts, Wendell Hartley & Joey Dugard
Date motion filed*:        July 23, 2013
Type of motion:            Motion for leave to file post-submission brief
Party filing motion:       Appellant, Sentinel Integrity Solutions, Inc.
Document to be filed:      Post-submission brief

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually            Acting for the Court

Panel consists of Justices Keyes, Higley, and Bland.

Date: September 26, 2013